J-A01001-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MTGLQ INVESTORS, L.P.                      :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    PATRICIA A. MCCARTHY                       :   No. 873 EDA 2019

                Appeal from the Order Entered February 1, 2019
      In the Court of Common Pleas of Philadelphia County Civil Division at
                              No(s): 160403381


BEFORE:      NICHOLS, J., MURRAY, J., and COLINS, J.*

CONCURRING STATEMENT BY MURRAY, J.:                        FILED MAY 11, 2020

        I concur with the analysis and disposition of the Majority. However, I

write separately to emphasize that the trial court abused its discretion in

awarding the amount of $2,345.20 without indicating a reasoned basis for

doing so. Therefore, we are compelled to vacate the order and remand the

case, and I further and specifically would emphasize that, upon remand, the

trial court shall make findings of fact based on evidence from the record,

including documents, exhibits, and evidence from the January 31, 2019

hearing, such that the order forthcoming after remand is consistent with the

parties’ mortgage contract, as well as Pennsylvania law.


Judge Colins joins the concurring statement.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A01001-20




              -2-